





Exhibit 10.2






ENTERPRISE BANCORP, INC.
2016 STOCK INCENTIVE PLAN
As amended on October 16, 2018


SECTION 1.    GENERAL PURPOSE OF THE PLAN; DEFINITIONS
The name of this plan is the Enterprise Bancorp, Inc. 2016 Stock Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and other key persons (as more particularly
described in Section 4) of Enterprise Bancorp, Inc. (the “Company”) and its
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its stockholders, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” means the compensation committee of the Board, which is
comprised of not less than three Non-Employee Directors, each of whom qualifies
as an “outside director” within the meaning of Section 162(m) of the Code and a
“non-employee director” within the meaning of Rule 16b-3 of the Exchange Act;
provided, however, that if and to the extent that the Board at any time assumes
the powers and responsibilities of the Administrator under the Plan, then all
references to the “Administrator” in the Plan shall refer to the Board under
such circumstances.
“Award” or “Awards” means, except where referring to a particular category of
grant under the Plan, any and all of the following: Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock Awards, Stock grants, RSUs and
SARs.
“Award Agreement” means a written or electronic agreement setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Agreement is subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company.
“Change in Control” means the occurrence of either (i) a change in control of
the Company that the Company would be required to report in response to Item
5.01 of a Current Report on Form 8-K as filed by the Company with the Securities
and Exchange Commission pursuant to the requirements of Section 13 or Section
15(d) of the Exchange Act or, if such reporting obligation is no longer in
effect, any regulations promulgated by the Securities and Exchange Commission or
any successor agency pursuant to the Exchange Act or any successor statute that
are intended to serve similar purposes, or (ii) a person (as such term is used
in Sections 13(d) and 14(d)(2) of the Exchange Act) becoming a beneficial owner
(as that term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total number of votes that may be cast for the
election of directors of the Company, and in either such case the Board has not
consented to the occurrence of such event by a two-thirds vote of all of its
members (unless there is an Interested Shareholder, as that term is defined in
the Company’s articles of organization, as amended, in which case the
affirmative vote of two-





--------------------------------------------------------------------------------





thirds of the Continuing Directors, as that term is defined in the Company’s
articles of organization, as amended, shall also be required). In addition to
the foregoing, a Change in Control shall be deemed to have occurred if as the
result of, or in connection with, any tender or exchange offer, merger or other
business combination, sale or other disposition of assets or any contested
election of directors of the Company or any combination of the foregoing
transactions, the persons who were directors of the Company before such
transaction or related series of transactions shall cease to constitute a
majority of the Board or of the board of directors of any successor entity.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute, and related rules, regulations and interpretations.
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
“Disability” means a condition of total incapacity, mental or physical, for
further performance of duty with the Company and/or any Subsidiary, within the
meaning of Code section 22(e)(3), which the Administrator shall have determined,
on the basis of competent medical evidence, is likely to be permanent.
“Effective Date” means the date on which the Plan is approved by the Board as
set forth in Section 16.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Stock on any given date means the closing price of
the Stock as reported on the Nasdaq Global Market or another national securities
exchange. If there is no trading in the Stock on such date, the determination
shall be made by reference to the closing price of the Stock on the last date
preceding such date on which the Stock was traded.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock, subject to such restrictions and conditions as the
Administrator may determine at the time of grant.
“RSU” means a restricted stock unit granted pursuant to Section 8.
“SAR” means a stock appreciation right granted pursuant to Section 8.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
“Stock” means the common stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly, and satisfies any other requirements of Code section 424(f).





--------------------------------------------------------------------------------





“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent
corporation or Subsidiary.
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)    Administration of Plan. The Plan shall be administered by the
Administrator.
(b)    Powers of Administrator. Subject to the penultimate sentence of this
subsection (b), the Administrator shall have the power and authority to grant
Awards consistent with the terms of the Plan, including the power and authority:
(i) to select the individuals to whom Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
RSUs and SARs, or any combination of the foregoing, granted to any one or more
grantees;
(iii) to determine the number of shares of Stock to be covered by any Award;
(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;
(v) subject to the terms of the Plan, to accelerate at any time the
exercisability or vesting of all or any portion of any Award;
(vi) to waive the forfeiture of, or extend the date upon which a forfeiture
would be effective with respect to, all or any portion of any Award;
(vii) subject to the provisions of Section 5(c), to extend at any time the
period in which Stock Options may be exercised; and
(viii) at any time to adopt, alter or repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
Notwithstanding any other provision contained in the Plan to the contrary, the
terms and conditions of each and every Award granted to the Company’s chairman,
president, and chief executive officer, to all other executive officers of the
Company or any Subsidiary, which shall include all officers who are subject to
the provisions of Section 16 of the Exchange Act and any other additional
officers as may be determined by the Board, and to any director of the Company,
shall be approved by the Board. All decisions and interpretations of the
Administrator shall be binding on all persons, including the Company and Plan
grantees.
(c)    Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the chief executive officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to persons other than the chairman, the president, and
the chief executive officer of the Company, any other executive officer of the
Company or any Subsidiary (as determined pursuant to the penultimate sentence of
Section 2(b) above), and any director of the Company. Any such delegation by the
Administrator shall include a limitation as to the amount or value of Awards
that may be granted during the period of the delegation and shall contain
guidelines as to the determination of any applicable exercise price and the
vesting criteria. The Administrator may revoke or amend the terms of





--------------------------------------------------------------------------------





a delegation at any time, but such action shall not invalidate any prior actions
of the Administrator’s delegate or delegates that were consistent with the terms
of the Plan.
(d)    Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award,
which may include, without limitation, the term of an Award, the provisions
applicable in the event employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.
(e)    Indemnification. Neither the Board nor the Administrator, nor any member
of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles of organization or bylaws, each as amended, or any directors’ and
officers’ liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.
(f)    Binding Effect. Unless otherwise expressly provided herein or prohibited
by law, all determinations and decisions made by the Administrator pursuant to
the provisions of the Plan shall be final, binding and conclusive on all
parties.
SECTION 3.    STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION
(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan, subject to adjustment as provided in
Section 3(d), shall be 350,000 shares. For purposes of this limitation, the
shares of Stock underlying any Awards that are forfeited, canceled, held back
upon exercise of an Option or settlement of an Award to cover the exercise price
or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Stock or otherwise terminated (other than by exercise)
shall be added back to the shares of Stock available for issuance under the
Plan. The shares available for issuance under the Plan may be authorized but
unissued shares of Stock or shares of Stock reacquired by the Company.
(b)    Limitations on Size of Grants. The total number of shares of Stock with
respect to which Options and Restricted Stock Awards and any RSUs and/or SARs
that may by their terms be settled in whole or in part in shares of Stock may be
granted under the Plan to any single person, whether an employee of the Company
or otherwise, shall not exceed in the aggregate 120,000 (subject to adjustment
pursuant to Section 3(d) below).
    
(c)    Changes in Capital Stock. If, as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company are
distributed with respect to such shares of Stock, the Administrator shall make
an appropriate or proportionate adjustment in (i) the maximum number of shares
reserved for issuance under the Plan, including the limitation set forth in
Section 3(b) above), (ii) the number and kind of shares or other securities
subject to any then outstanding Awards under the Plan, (iii) the repurchase
price, if any, per share subject to each outstanding Restricted Stock Award, and
(iv) the exercise price for each share subject to any then outstanding Stock
Options under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of shares subject to such outstanding
Stock Options) as to which such Stock Options remain exercisable; provided,
however, that no adjustment shall be made hereunder with respect to any
Incentive Stock Option that would constitute a modification as defined under
Section 424 of the Code. Any adjustment by the Administrator hereunder shall be
final, binding and





--------------------------------------------------------------------------------





conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares. No adjustment shall be made
under the foregoing sentence in connection with any sale of shares of Stock at
their full fair market value, paid in cash or in property, as determined by the
Administrator. If the Administrator determines that events not specified above
in this Section affect the Common Stock in a manner comparable to one or more of
such events, the Administrator may, in its discretion, may make adjustments to
any or all of the items specified in clauses (i)-(iv) above; provided, however,
no adjustment shall be made if the increase or decrease in the number of issued
shares of Stock does not amount to at least 5% of the number of such shares
outstanding at any time during the calendar year under consideration. No
adjustment under this paragraph may be made if it would result in an Award
becoming subject to Section 409A or ceasing to be an Incentive Stock Option.
(d)    Change in Control or Liquidation. Except as the Administrator may
otherwise specify with respect to particular Awards in the relevant Award
documentation, in the case of and subject to the consummation of a Change in
Control or a liquidation of the Company, all Options that are not exercisable
immediately prior to the effective time of the Change in Control or liquidation
shall become fully exercisable as of such effective time and all Restricted
Stock Awards, RSUs and SARs shall become fully vested and nonforfeitable as of
such effective time. Upon the effective time of a Change in Control or
liquidation of the Company, the Plan and all outstanding Options granted
hereunder shall terminate, to the extent that, in the case of a Change in
Control, provision is made in connection with the Change in Control in the sole
discretion of the parties thereto for the assumption or continuation of Options
theretofore granted by the successor entity, or the substitution of such Options
with new stock options of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree (after taking into
account any acceleration hereunder). In the event of such prospective
termination of outstanding Options, the Company shall have the option in its
sole discretion to either (i) make or provide for a cash payment to the holders
of such Options, in exchange for the cancellation thereof, in an amount equal to
the difference between (A) the value on a per share basis as determined by the
Administrator of the consideration payable or otherwise to be received by the
Company’s shareholders in such Change in Control or liquidation multiplied by
the number of shares of Stock subject to such Options (to the extent then
exercisable (after taking into account any acceleration hereunder) at prices not
in excess of such value) and (B) the aggregate exercise price of all such
Options or (ii) permit the holders of such Options, within a specified period of
time prior to the consummation of the Change in Control or liquidation as
determined by the Administrator, to exercise the Options.
(e)    Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute Awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Sections 3(a) and
3(b). In any individual event, the number of incentive stock options granted
will be limited so that it does not exceed the total number of shares available
for grant at that time.
(f)    Interpretation. Except as expressly provided to the contrary in this
Section 3, the issuance by the Company of shares of capital stock of any class
for cash or property or for services, either upon direct sale or upon the
exercise of rights or warrants, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect
the number, class or price of shares of Stock then subject to outstanding
Options or Restricted Stock Awards.









--------------------------------------------------------------------------------





SECTION 4.    ELIGIBILITY
The persons who shall be eligible to receive an Award under the Plan shall be
those employees, directors, consultants, contractors, advisers, agents and other
persons who perform services for the Company or for a Subsidiary of the Company,
as well as other key persons (including prospective service providers),.
Notwithstanding the foregoing, only employees of the Company or its Subsidiaries
may receive Incentive Stock Options.


SECTION 5.    STOCK OPTIONS
(a)    Stock Option Grants. Any Stock Option granted under the Plan shall be in
such form as the Administrator may from time to time approve. Stock Options
granted under the Plan may be either Incentive Stock Options or Non-Qualified
Stock Options. Incentive Stock Options may be granted only to employees of the
Company or any Subsidiary. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option. Stock
Options granted pursuant to this Section 5(a) shall be subject to the following
terms and conditions contained in this Section 5 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable.
(b)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to Section 5(a) shall be determined by the
Administrator at the time of grant, but shall not be less than 100 percent of
the Fair Market Value on the date of grant. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.
(c)    Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
(d)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at the time of grant and set forth in the
applicable Option Award Agreement. The Administrator may accelerate the
exercisability of all or any portion of any Stock Option. A grantee of a Stock
Option shall have the rights of a stockholder only as to shares acquired upon
the exercise of the Stock Option and not as to any unexercised portion of the
Stock Option.
Unless otherwise specified in the agreement, if the relationship between the
Company and the Optionee terminates by reason of the Optionee’s permanent and
total disability (as determined by the Compensation Committee or the full Board
of Directors, as the case may be, on the basis of medical advice satisfactory to
it) or death, the vested Option must be exercised within twelve months of the
Optionee’s death or disability, or by the normal expiration date of the Option,
whichever is earlier. All Options that are unvested as of the date of
termination will be forfeited as of the termination date.
(e)    Method of Exercise. Stock Options may be exercised in whole or in part by
giving written or electronic notice of exercise to the Company or to such
third-party service provider as may be designated by the Company for such
purpose, specifying the number of shares to be purchased and the method of
payment of the purchase price and any applicable taxes. Payment of the purchase
price and applicable taxes may be made by one or more of the following methods
to the extent provided in the Option Award Agreement:
(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are





--------------------------------------------------------------------------------





not then subject to restrictions under any Company plan. Such surrendered shares
shall be valued at Fair Market Value on the exercise date. To the extent
required to avoid variable accounting treatment under FAS 123R or other
applicable accounting rules, such surrendered shares shall have been owned by
the optionee for at least six months; or
(iii) By the optionee delivering to the Company or its third-party designee a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price and applicable taxes; provided that in the
event the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Administrator shall
prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the Company’s transfer agent of the
shares of Stock to be purchased pursuant to the exercise of a Stock Option will
be contingent upon receipt from the optionee (or a purchaser acting in his or
her stead in accordance with the provisions of the Stock Option) by the Company
of the full purchase price for such shares and the fulfillment of any other
requirements contained in the Option Award Agreement or applicable provisions of
laws (including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
(f)    Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or of its parent corporation or any Subsidiary become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
SECTION 6.    RESTRICTED STOCK AWARDS
(a)    Nature of Restricted Stock Awards. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Restricted Stock Award is contingent on the
grantee executing a Restricted Stock Award Agreement. The terms and conditions
of each such Restricted Stock Award Agreement shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.
(b)    Rights as a Stockholder. Upon execution of a Restricted Stock Award
Agreement and payment of any applicable purchase price, a grantee shall have the
rights of a stockholder with respect to the Restricted Stock, subject to such
conditions contained in the Restricted Stock Award Agreement. Unless the
Administrator shall otherwise determine, (i) uncertificated Restricted Stock
shall be accompanied by a notation on the records of the Company or the
Company’s transfer agent to the effect that they are subject to forfeiture until
such Restricted Stock are vested as provided in Section 6(d) below, and (ii)
certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 6(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.





--------------------------------------------------------------------------------





(c)    Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the applicable Restricted Stock Award Agreement. Except in the case
of a Change in Control or liquidation of the Company or upon the death or
Disability of the grantee, if a grantee’s employment (or other service
relationship) with the Company and its Subsidiaries terminates for any reason,
any Restricted Stock that has not vested at the time of termination shall
automatically and without any requirement of notice to such grantee from, or
other action by or on behalf of, the Company be deemed to have been reacquired
by the Company at its original purchase price (if any) from such grantee or such
grantee’s legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the grantee or rights of the grantee
as a stockholder. Following such deemed reacquisition of shares of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Company upon request without consideration.
(d)    Vesting of Restricted Stock. The Administrator at the time of grant shall
specify and include in the applicable Restricted Stock Award Agreement the date
or dates and/or the attainment of pre-established performance goals, objectives
and other conditions on which the non-transferability of the Restricted Stock
and the Company’s right of repurchase or forfeiture shall lapse. Subsequent to
such date or dates and/or the attainment of such pre-established performance
goals, objectives and other conditions, the shares on which all restrictions
have lapsed shall no longer be Restricted Stock and shall be deemed “vested”.
Except to the extent otherwise provided in the Plan in the case of a Change in
Control or liquidation of the Company or upon the death or Disability of the
grantee, if a grantee terminates employment (or other service relationship)
before the date, or attainment of the performance goals, objectives or other
conditions, specified in the Award Agreement, such grantee’s rights in any
shares of Restricted Stock that have not vested shall automatically terminate
upon the grantee’s termination of employment (or other service relationship)
with the Company and its Subsidiaries and such shares shall be subject to the
provisions of Section 6(c) above. Upon a grantee’s death or disability the
Administrator will accelerate the vesting of the Restricted Stock.
(e)    Elections under Code Section 83(b). No grantee of Restricted Stock may
make an election under Code section 83(b) with respect to the grant of
Restricted Stock without the consent of the Company, which the Company may grant
or withhold in its discretion. In any event, it shall be solely the
responsibility of the grantee to determine the advisability of making an
election under such section and for compliance with the requirements thereof. If
an election is made under Code section 83(b), the Company may require the
grantee to remit to the Company an amount sufficient to satisfy any federal,
state or local withholding tax requirements prior to the issuance of shares of
Restricted Stock.
SECTION 7. STOCK GRANTS
Subject to the terms and provisions of the Plan and applicable law, the
Administrator may, at any time and from time to time, make grants of Stock
without receiving cash consideration therefor. Unless otherwise determined by
the Administrator, grants of Stock shall be fully vested upon delivery of shares
to the grantee either in certificate or electronic form. Each grant of Stock
hereunder may be evidenced by an Award Agreement that shall specify the number
of shares of Stock granted, any conditions which must be satisfied, and such
other provisions as the Administrator shall determine.
SECTION 8.    RESTRICTED STOCK UNITS AND STOCK APPRECIATION RIGHTS
The Administrator may grant RSUs and SARs in respect of such number of shares of
Stock subject to the Plan as it shall determine in its sole discretion. The
terms and conditions of any such RSUs or SARs shall be contained in an RSU
Agreement or SAR Agreement as the case may be.
SECTION 9.    TRANSFERABILITY OF AWARDS
(a)    Transferability. Except as provided in Section 9(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in





--------------------------------------------------------------------------------





the event of the grantee’s incapacity. No Awards shall be sold, assigned,
transferred or otherwise encumbered or disposed of by a grantee other than by
will or by the laws of descent and distribution. No Awards shall be subject, in
whole or in part, to attachment, execution, or levy of any kind, and any
purported transfer in violation hereof shall be null and void.
(b)    Administrator Action. Notwithstanding Section 9(a), the Administrator, in
its discretion, may provide either in the Award Agreement regarding a given
Award or by subsequent written approval that the grantee may transfer his or her
Awards (other than any Incentive Stock Options) to his or her immediate family
members, to trusts for the benefit of such family members, or to partnerships or
limited liability companies in which such family members are the only partners
or members, provided that the transferee agrees in writing with the Company to
be bound by all of the terms and conditions of the Plan and the applicable
Award.
(c)    Family Member. For purposes of Section 9(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
or employee of the grantee), a trust in which these persons (or the grantee)
have more than 50 percent of the beneficial interest, a foundation in which
these persons (or the grantee) control the management of assets, and any other
entity in which these persons (or the grantee) own more than 50 percent of the
voting interests.
(d)    Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.
SECTION 10.    TAX WITHHOLDING
(a)    Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.
(b)    Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation (rounded
up to the nearest whole share) satisfied, in whole or in part, by authorizing
the Company to withhold from shares of Stock to be issued pursuant to any Award
a number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.


SECTION 11.    SECTION 409A AWARDS
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months





--------------------------------------------------------------------------------





and one day after the grantee’s separation from service, or (ii) the grantee’s
death, but only to the extent such delay is necessary to prevent such payment
from being subject to interest, penalties and/or additional tax imposed pursuant
to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.
SECTION 12.    TRANSFER, LEAVE OF ABSENCE, ETC.
For purposes of the Plan, the following events shall not be deemed a termination
of employment: (i) a transfer to the employment of the Company from a Subsidiary
or from the Company to a Subsidiary, or from one Subsidiary to another; or (ii)
an approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the employee’s right to re-employment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
SECTION 13.    AMENDMENTS AND TERMINATION
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
but no action, other than an action required by law or regulation or the
requirements of an exchange on which the shares are listed, shall adversely
affect rights under any outstanding Award without the holder’s consent. To the
extent required under the rules of any securities exchange or market system on
which the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code or to ensure that compensation
earned under Awards qualifies as performance-based compensation under Section
162(m) of the Code, or to the extent determined by the Administrator to be
required to ensure the availability to the Plan of the protections of Section
16(b) of the Exchange Act or for any other reason under applicable law, Plan
amendments shall be subject to the approval of the Company’s stockholders
entitled to vote at a meeting of stockholders. Nothing in this Section 13 shall
limit the Administrator’s authority to take any action permitted pursuant to
Section 3(d) or 3(d).
SECTION 14.    STATUS OF PLAN
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.


SECTION 15.    GENERAL PROVISIONS
(a)    No Distribution. The Administrator may require each person acquiring
Stock pursuant to an Award to represent to and agree with the Company in writing
that such person is acquiring the shares without a view to distribution thereof.
(b)    Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a transfer
agent of the Company shall have mailed such certificates in the United States
mail, addressed to the grantee, at the grantee’s last known address on file with
the Company. Uncertificated Stock shall be deemed delivered for all purposes
when the Company or a transfer agent of the Company shall have given to the
grantee by electronic mail (with proof of receipt) or by United States mail,
addressed to the grantee, at the grantee’s last known address on file with the
Company, notice of issuance and recorded the issuance in its records (which may
include electronic “book entry” records). Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or





--------------------------------------------------------------------------------





deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, and the rules, regulations and
requirements of any stock exchange on which the Stock is listed or traded. The
Administrator may place legends on any stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, rules, regulations or requirements. The Administrator shall have the right
to require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.
(c)    Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 15(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
(d)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee or other person any
right to continued employment or other service relationship with the Company or
any Subsidiary.
(e)    Insider Trading Policy Restrictions. Option exercises and other Awards
under the Plan shall be subject to the Company’s insider trading policy and
procedures, as in effect from time to time.
(f)    Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the federal securities laws, then any grantee of an Award who is included
among the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any
Award received by such individual under the Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement.
(g)    Forfeiture of Awards for Dishonesty. Notwithstanding anything to the
contrary in the Plan or in any Award Agreement, if the Administrator determines,
after full consideration of the facts presented on behalf of both the Company
and a grantee of an Award, that the grantee has been engaged in fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment by or performance of services for the Company or a
Subsidiary that has damaged the Company or a Subsidiary in any way, or has
disclosed trade secrets or other proprietary information of the Company or a
Subsidiary or has otherwise violated the terms of his or her employment by, or
any other agreement or understanding with, the Company or any Subsidiary, (i)
the grantee shall forfeit all unexercised Options and/or unvested Restricted
Stock, RSUs and SARs and all exercised Options and vested Restricted Stock, RSUs
and SARs to the extent that the Company has not yet delivered or otherwise
released the shares or other payments in question, (ii) the Company shall have
the right to repurchase all or any part of the shares of Stock acquired by the
grantee upon the earlier exercise of any Option or vesting of Restricted Stock
or vesting of any RSU or SAR, at a price equal to the amount, if any, paid to
the Company by the grantee upon the exercise of such Option, receipt of such
Restricted Stock or vesting of such RSU or SAR,, and (iii) the Company shall
have the right to recoup the full amount of all cash payments previously paid to
the grantee under any vested RSU





--------------------------------------------------------------------------------





or SAR and to recoup the full amount of any profit realized by the grantee upon
the sale of any Restricted Stock that has previously vested or any shares of
Stock acquired upon the grantee’s earlier exercise of any Option or vesting of
any RSU or SAR, which recoupment shall be reduced by an amount equal to the
price, if any, paid to the Company by the grantee upon the earlier issuance of
such Restricted Stock, exercise of such Option or vesting of such RSU or SAR.
The decision of the Administrator as to the cause of a grantee’s discharge and
the damage done to the Company or a Subsidiary shall be final, binding and
conclusive. No decision of the Administrator, however, shall affect in any
manner the finality of the discharge of a grantee by the Company or a
Subsidiary.


SECTION 16.    EFFECTIVE DATE OF PLAN
The Plan shall become effective on the date on which it is adopted by the Board
(the “Effective Date”), but no Award granted under the Plan shall become
exercisable unless and until the Plan shall have been approved by the Company’s
shareholders. If such shareholder approval is not obtained within twelve months
after the Effective Date, the Awards previously granted under the Plan shall not
vest and shall terminate and no Awards shall be granted under the Plan
thereafter. Amendments to the Plan not requiring shareholder approval shall
become effective when adopted by the Board; amendments requiring shareholder
approval (as provided in Section 13) shall become effective when adopted by the
Board, but no Award granted after the date of such amendment shall become
exercisable (to the extent that such amendment to the Plan was required to
enable the Company to grant such Award to a particular person) unless and until
such amendment shall have been approved by the Company’s shareholders. If such
shareholder approval is not obtained within twelve months of the Board’s
adoption of such amendment, any Awards granted on or after the date of such
amendment shall terminate to the extent that such amendment was required to
enable the Company to grant such Award to a particular grantee. Subject to this
limitation, Awards may be granted under the Plan at any time during the period
from and including the Effective Date through and including the day next
preceding the tenth anniversary of the Effective Date.
SECTION 17.    GOVERNING LAW
The Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.





